After a judgment for the plaintiff, now appellant, had been reversed on a former appeal (203 Ala. 338, 83 So. 62), counts 10, 11, and 12 were added by amendment, and the present appeal asserts that the trial court erred in sustaining demurrers to said counts. Appellant's proposition is that, in order to comply with the statute, General Acts 1911, p. 500, § 38, persons operating coal mines in the state must keep near the entrance or in the mines timbers cut to meet every possible emergency that may call for the propping of roofs in the progress of mining operations. We held to the contrary on the former appeal, and find no sufficient reason for doubting that conclusion. We held then, and in Clark v. Choctaw Mining Co.,201 Ala. 465, 78 So. 372, in effect, that persons operating coal mines comply with the statute when they keep near the entrance or in the mines suitable timbers from which they may and do, upon notice from the miner designating number and kind, cut and deliver the props or other timbers needed. The trial court ruled in agreement what this court had previously ruled, and its rulings were free from error.
Affirmed.
All the Justices concur, except BROWN, J., who dissents.